Citation Nr: 0827352	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a plantar wart of the 
right foot with renal failure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.

In July 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing. The 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence shows that the veteran had a plantar wart on 
his right foot while in service.

2.  The evidence fails to show that the plantar wart that was 
present in service caused the veteran's renal failure and 
subsequent amputation of the right foot.


CONCLUSION OF LAW

Criteria for service connection for a plantar wart of the 
right foot with renal failure
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits. As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements. Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By a letter dated in August 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim; he was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain; and he was told to submit all relevant 
evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

In light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate 
notice has been provided to the veteran prior to the transfer 
and certification of his case to the Board and complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's service medical records, 
private treatment records and VA medical treatment records 
have been obtained.  The veteran was also provided with a VA 
examination, and two additional medical opinions of record 
have been obtained.  There is also no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran essentially contends that he developed a plantar 
wart in service which subsequently became a chronic problem 
and eventually caused renal failure.  Specifically, the 
veteran has theorized (through testimony before the RO in 
August 2002 and the Board in July 2007, and through 
additional written statements) that the plantar wart on his 
right foot, which initially developed during service, became 
infected many years after service and the antibiotic 
treatment caused kidney damage, which developed into end 
stage renal failure and eventually required a kidney 
transplant.  

The veteran has stated that he was told in service that his 
plantar wart was too deep to remove and was therefore treated 
with antibiotics.  He indicated that he was shown how to 
treat a plantar wart while in service; and he testified that 
he often cared for the plantar wart himself as it recurred 
through the years.  However, the veteran indicated that the 
first post-service medical treatment that he sought for the 
plantar wart was at a VA hospital around 1992 after his right 
foot had become infected.  The veteran reported that he was 
hospitalized for several months and treated with antibiotics; 
he also stated that his foot was debrided and the plantar 
wart removed, because the infection was following the path of 
the plantar wart.  The veteran indicated that he was 
hospitalized again in 1995 after developing an infection in 
the same area of his foot.  This led to osteomyelitis and the 
antibiotic treatment caused his kidneys to become infected 
which caused kidney problems requiring dialysis initially and 
then a kidney transplant in 2001.  The veteran's right leg 
was subsequently amputated below the knee in 2003.  

The veteran believes that the osteomyelitis followed the 
plantar wart roots to the metatarsal head, and that treatment 
for the osteomyelitis caused kidney problems that resulted in 
end stage renal disease necessitating dialysis and 
subsequently a kidney transplant in 2001.  In support of his 
claim, the veteran has submitted a number of medical studies.  

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
veteran submitted a number of medical studies which presented 
case studies of individuals who had osteomyelitis in their 
lower extremities and feet.  The studies included cases in 
which puncture wounds in the feet were believed to have led 
to osteomyelitis, and studies which found that individuals 
with diabetes had a higher incidence rate of developing 
osteomyelitis.  However, there was no medical opinion 
presented in conjunction with the studies that related any of 
the information to the veteran's specific case; as such, the 
treatise evidence is insufficient to establish the required 
medical nexus opinion.

Service medical records reflect that the veteran was treated 
for a plantar wart on his right foot in December 1965.  
However, a examination in December 1966 found the veteran's 
feet to be normal, and the veteran was given a "L1" on his 
PULHES profile (a military evaluation that reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of medical fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in military service)).  The 
veteran also denied any foot trouble on his medical history 
survey in December 1966.
 
The veteran underwent a VA examination in February 2003 at 
which the examiner indicated that there was no question that 
the veteran had a plantar wart while in service.  The 
examiner traced the veteran's medical history noting that the 
veteran had had diabetes since at least 1998.  The examiner 
noted that the veteran was treated for osteomyelitis which 
the examiner observed was treated with Vancomycin; and 
because the veteran's renal function deteriorated 
precipitously after the use of Vancomycin, the examiner 
indicated that it could not unequivocally stated that the 
veteran's renal failure was simply due to his diabetic 
nephropathy.  The examination led to a diagnosis of diabetes 
mellitus with diabetic neuropathy and with vascular 
insufficiency to the feet.  The examiner found that there was 
evidence of the incision over the planter surface of the 
veteran's right foot, which was present prior to the onset of 
diabetes.  The examiner indicated that the issue of service 
connection hinged on the tracing of the veteran's lesion back 
to service; and to this end, the examiner indicated that 
everything the veteran stated suggested that it did in fact 
date from service.  The examiner therefore concluded that it 
was as likely as not that the veteran's current foot 
disability was caused by his disease/injury during service.  
He also stated that it seemed more likely than not that one 
could reasonably trace the veteran's renal problems back to 
his original service connected foot condition (although it is 
noted that the veteran has not been service connected for a 
foot condition).

Due to some unclear points in the VA examination report, an 
expert medical opinion was then sought to address the 
question of whether the veteran's renal failure was 
proximately due to, or the result of, his apparently service 
connected plantar wart/callus.  The opining physician in an 
August 2003 report stated that while the cascade of events 
(foot surgery, foot infection, antibiotic treatment, renal 
failure and renal transplant) may in and of themselves be 
proximately related, the entire scenario requires that a 
"plantar wart" did in fact exist or arise during the 
veteran's time in service.  The doctor reviewed the veteran's 
service medical records and noted that on a number of 
occasions, such as his separation physical, the veteran 
denied any foot problems.  For example, the doctor pointed 
out that in December 1966, the veteran responded no to the 
question of whether he had then, or had ever had, skin 
diseases; tumor, growth, cyst or cancer; bone, joint or other 
deformity; lameness; or foot trouble; and the medical officer 
indicated that both the veteran's feet and his skin were 
normal.  The doctor stated that the veteran did not seek or 
receive any medical treatment (civilian or military) for any 
plantar wart or foot condition from December 1965 until the 
podiatry consultation in March 1989, and there was no 
pathologic tissue report to support a clinical diagnosis of a 
plantar wart.  As such, the doctor concluded that it was more 
likely than not that the original plantar wart on the heel of 
the veteran's right foot was treated and resolved; as the in-
service treatment was followed by some 22 years with a 
subsequent plantar wart at the metatarsal head (not heel) of 
the right foot.  The doctor indicated that it was more likely 
than not that these two warts were distinct in time and 
location, with no cause-and-effect relationship.  The doctor 
further noted that it was unlikely for a plantar wart to 
persist for 22 years without requiring any medical treatment, 
as plantar warts either resolve spontaneously with an 
appropriate immune response or progress in severity and 
require treatment within several months.

The veteran had another hearing before the RO in January 2004 
at which the veteran clarified that there had never been 
anything on the heel of his foot.  The veteran also clarified 
that he had punctured his right foot on a screwdriver bit in 
1992, and not on a fishhook.  The veteran's wife testified 
that she had known her husband to treat his feet for 34 
years, having married him in October 1969.  The veteran 
indicated that when he separated from service he did not have 
a current problem, but there had been problems.  He indicated 
that he had only had one plantar wart and it was always in 
the same place.  The veteran once again asserted that his 
kidney problems were caused by the medication used to treat 
osteomyelitis in his right foot which was brought on by his 
plantar wart.  The veteran indicated that he was aware that 
certain doctors assumed that his diabetes mellitus caused his 
kidney disease, but the veteran stated that his kidney doctor 
felt that it was the medication that caused the damage to his 
kidney.  However, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Similarly, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran is not medically qualified 
to provide an opinion linking his kidney disability the 
plantar wart he had in service.

Nevertheless, the veteran is competent to report on 
conditions that are readily observable with any of his five 
senses.  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  As a plantar wart is 
readily observable, the veteran is competent to testify that 
it recurred following service, and he can state that it 
recurred in the same place.  The veteran's testimony is 
supported by that of his wife who noted that the veteran 
self-treated his plantar wart for a number of years after 
service, and she was married to the veteran roughly two years 
after he was discharged.  However, as noted above, the 
veteran's service medical records fail to show a plantar wart 
at separation.  

Given that there was a disagreement between the two VA 
opinions, a third opinion was obtained from the Chairman of 
the Department of Medicine at the University of Mississippi 
who is board certified in internal medicine and the medical 
subspecialities of rheumatology, clinical immunology and 
allergy, and geriatrics.  

He was specifically asked to review the veteran's claims file 
and determine whether it was as likely as not that the 
plantar wart that was reported during service caused any of 
the veteran's subsequent foot and/or kidney problems.  The 
doctor noted that the veteran was treated in service for a 
plantar wart, but he indicated that the available information 
suggested that the plantar wart resolved during service 
(stating that plantar warts are self-limited conditions that 
either resolve or require surgical removal).  

The doctor noted that the veteran developed diabetes mellitus 
and related complications around 1994, including diabetic 
nephropathy which the doctor indicated caused the veteran to 
develop chronic renal failure that required dialysis and a 
renal transplant.

The doctor observed that the veteran was first noted to have 
a diabetic foot ulcer in 1992, and a diagnosis of 
osteomyelitis was rendered in 1993.  The veteran continued to 
have ongoing problems with his right foot due to recurring 
osteomyelitis.  The doctor explained that diabetes mellitus 
is known to cause obstruction to blood flow in the large and 
small blood vessels supplying various parts of the body 
including the nerves and the extremities, especially the 
feet.  The doctor noted that the veteran had abnormalities of 
blood supply to the nerves of the feet such that he developed 
nerve damage (diabetic neuropathy) with pain and loss of 
feeling in the foot.  The doctor explained that individuals 
with diabetic neuropathy often develop foot ulcers as they do 
not feel pain in the foot and continue to walk or otherwise 
apply pressure to the foot when they would normally not do 
so.  Under these circumstances, the already decreased blood 
flow is further decreased and ulcers develop.  Diabetic 
patients also have problems with white blood cell function 
such that these foot ulcers frequently become super infected 
causing cellulitis and osteomyelitis.  The doctor opined that 
the record clearly documents that this was the clinical 
course of the veteran's foot disease that led to the 
amputation.  The doctor concluded that within a reasonable 
medical probability there was no relationship between the 
veteran's plantar wart of the right foot during military 
service and the subsequent development of a diabetic foot 
ulcer that resulted in the knee amputation.  

As shown above, two of the three medical opinions of record 
have found that the plantar wart the veteran had in service 
resolved, and two of the three opinions found that the 
veteran's renal failure was caused by something other than 
the antibiotics used to treat osteomyelitis.  While the 
initial VA examination suggested that the veteran's plantar 
wart in service continued for many years after service, the 
two more recent opinions have called this conclusion into 
question.  Given that the two most recent medical opinions, 
including an expert medical opinion obtained to address the 
specific issue in this case, have concluded that the 
veteran's renal failure was caused by something other than 
his in service plantar wart, and the opinions have found that 
the plantar wart the veteran had in the military resolved; 
the preponderance of evidence is against the veteran's claim, 
and it is therefore denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a plantar wart of the right foot with 
renal failure is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


